DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Priority
2.	This section was previously provided and is reproduced here.  The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/385,135, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the '135 application does not provide adequate support or enablement for feature of the functionalizing comprises applying an ozone treatment or a peroxide treatment to the catalyst support in independent claim 16.    
Accordingly, the effectively filed date of claim 16 and those dependent therefrom is that of the PCT/US2017/050540 application (9/7/2017).  It is noted that if Applicant wishes to procure the priority date of Application No. 62/385,135 by amending the claims, this appears to be the only limitation of the instant claim set not found in the provisional.  

Claim  Interpretation
3.	This section was previously provided and reproduced here.  MPEP § 2173.05(p) and § 2113 notes the following:
A product-by-process claim, which is a product claim that defines the claimed product in terms of the process by which it is made, is proper.  Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 1354, 117 USPQ2d 1733, 1739 (Fed. Cir. 2016); In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); and In re Steppan, 394 F.2d 1013, 156 USPQ 143 (CCPA 1967). 

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production (Examiner emphasis). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).

"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.

Independent claim 16, and thus dependent claims 17-21 and 30-35, are product-by-process claims and will be evaluated accordingly.  

Declaration Under 37 C.F.R. § 1.132
4.	The Declaration under 37 CFR 1.132 filed 3/18/2022 (hereinafter, “the Declaration”) is insufficient to overcome the rejection of claims 16-19, 21, and 32-35 based upon Adzic et al. (US 2010/0177462) [also published as granted U.S. Patent 8,404,613] as set forth in the last Office action because of the following analysis, case law, and evidential references cited by the Examiner.  
MPEP § 716.01(c):  
In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also In re Oelrich, 579 F.2d 86, 198 USPQ 210 (CCPA 1978).

MPEP § 716.07 – “Inoperability of References” 716.07 
Since every patent is presumed valid (35 U.S.C. 282 ), and since that presumption includes the presumption of operability (Metropolitan Eng. Co. v. Coe, 78 F.2d 199, 25 USPQ 216 (D.C. Cir. 1935), examiners should not express any opinion on the operability of a patent. Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).
Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950).
Where the affidavit or declaration presented asserts inoperability in features of the reference which are not relied upon, the reference is still effective as to other features which are operative. In re Shepherd, 172 F.2d 560, 80 USPQ 495 (CCPA 1949).

The Declaration declares that the recited process steps of the instant independent claim afford supported catalyst materials which are structurally and functionally different from those known in the art, and in particular, from any supported catalysts that might be obtained used galvanic displacement methods disclosed in Adzic, which is relied upon by the Office for the rejections (P6 of the Declaration).  Applicant provides the following experiment in the Declaration:  
    PNG
    media_image1.png
    186
    641
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    169
    640
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    465
    630
    media_image3.png
    Greyscale

P12-22 of the Declaration then characterizes the differences of the P113 example of Adzic versus the instant application example of Pt particles deposited by passivation ALD (PALD) utilizing SEM images as objective evidence.  The Declaration declares the following:
[0014]  Thus, despite Adzic’s speculation to the contrary, relied upon by the Office in the pending rejections, the Pt layer grown by Adzic’s galvanic displacement is relatively sparse and cannot be considered “a substantially contiguous layer of Pt atoms.” Adzic, para. [0113]

[0015]  Indeed, by comparison at the same magnification (compare FIG. A2, top left versus top right), the PALD Pt/C films prepared according the PALD methods of the present application are nearly continuous and provide much more complete coverage across the support surface, despite the Pt particles being thinner (3 nm versus 40 nm). Therefore, the methods of Adzic and the process steps recited in the pending claims produce supported catalysts with clear structural differences.

[0017]  Thus, the galvanic displacement method according to Adzic is only capable of producing nanoparticles, not contiguous films. And even if Adzic’s methods were capable of producing contiguous films, the overall thickness would be well over 40 nm, increasing the amount of Pt (and expense) required for the process. 

The Examiner finds numerous issues with the above declaration in terms of providing sufficient evidence to overcome the rejection of claims 16-19, 21, and 32-35 based upon Adzic et al. (US 2010/0177462) [now U.S. Patent 8,404,613] in view of the following:
	1)  The evidence offered directly contradicts the prior paragraph (P112) of Adzic (describing the sample of P113) and TEM provided in Fig. 2 of said sample:

    PNG
    media_image4.png
    169
    419
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    511
    473
    media_image5.png
    Greyscale

Furthermore, Adzic teaches this example is one in which a single processing cycle is provided, wherein the steps of adsorbing Pb2+ ions as described above can be repeated a plurality of times to produce a carbon surface that is covered with a substantially contiguous layer of Pt atoms (P113).  The Declaration does not repeat the process a plurality of times such that the evidence offered to rebut the structure taught by Adzic is not commensurate with the process required to achieve the process taught by Adzic (P113 of Adzic).  This appears to be acknowledged in the remarks filed by Applicant filed 3/18/2022 (see page 8):  “Even if Adzic's methods were capable of producing contiguous films (e.g., by further deposition) the overall thickness…”  
	2) Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  A preponderance of evidence is evidence superior in weight or strength.  The Examiner is left with:
A) The Declaration from an inventor of the instant application showing a SEM image in which the Pt particles grown with galvanic exchanged (Adzic) are “considerably larger (approaching 40 nm; Fig. A2, top left)” (P14 of the Declaration) and the above statements that Adzic’s galvanic displacement is relatively sparse and cannot be considered “a substantially contiguous layer of Pt atoms.”
	B) a presumed-valid (35 U.S.C. 282) U.S. Patent application showing a TEM image with a description of Pt-platelets having 3-5 nm (P112) –contrary to the Declaration which states the particle are 40 nm—wherein Adzic notes the carbon sample shown is subject to a single processing step which can be repeated a plurality of times to produce a carbon surface that is “covered with a substantially contiguous layer of Pt atoms” (P113), a process step not included in the Declaration example. 
C) The remainder of the Adzic U.S. Patent application stating the opposite of what is stated in the Declaration and that the invention provides, “…a smooth and conformal catalytically active surface layer on high-surface-area carbon nanostructures” (P4), and “…a method of controllably depositing submonolayer-to-multilayer smooth and conformal thin films of a catalytically active layer onto high-surface-area carbon nanostructures” (P21).  See also P24, 69, 96, 105:

    PNG
    media_image6.png
    147
    414
    media_image6.png
    Greyscale

 “[The method] results in the formation of a surface layer of more noble metal which exhibits improved stability, electrochemical reactivity, and reduced impurity levels” [0021].


    PNG
    media_image7.png
    126
    350
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    321
    426
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    245
    420
    media_image9.png
    Greyscale

The carbon nanostructures are described as “conformally coated with a smooth adhlayer of Pt” [0105].

Fig. 1 of Adzic is reproduced below with the final step emphasized that illustrates the complete replacement and formation of the monolayer of platinum nanoparticles 4:

    PNG
    media_image10.png
    662
    536
    media_image10.png
    Greyscale

Additionally, the overall method of Adzic described in P91 and Fig. 1, there is an entire step disclosed by Adzic that does not appear in the P113 example in which once the carbon surface is suitably oxidized and prior to the non-noble metal ions (Pb2+ in the P113 example) being adsorbed on the surface, the carbon is immersed in a solution which has been adjusted to a suitable pH such that a negative dipole pointing to the electrolyte is generated at the oxide surface which may be  accomplished by immersion in a 1:1 solution of sulfuric acid and nitridc aid as illustrated in step S1 in Fig. 1.  P92 teaches that once the surface of the oxidized nanostructures has been suitably prepared, they are immersed in a solution comprising cations or anions of a non-noble metal.  Perhaps it is this step that achieves the described contiguous, conformal atomically thick film of noble metal described by Adzic (P97), wherein this step is not present in the P113 example, and there is no evidence in the record that negates that Adzic’s overarching method does not provide the described resulting structure.
D)  Other evidential references that are prior art showing continuous thin films formed by similar methods (underpotential deposition and galvanic displacement); for example, see Kuttiyiel et al. (US 2015/0147682) including the images obtained by STEM (scanning transmission electron microscope). 

Evidence A (Declaration from an inventor of the instant application with a single example that is not fully commensurate in scope with the P113 teaching in terms of being performed a plurality of times) is not superior in weight or strength compared to the individual or combined components of Evidence B,  C, and D  constituted of a presumed-valid U.S. patent application teaching and image showing the opposite of the Declaration; the remainder of U.S. patent application teaching including other method steps; and other prior art teaching and showing via STEM images the same as Adzic in terms of a conformal thin coating of Pt metal on a support, respectively.  Accordingly, there is not a preponderance of evidence to rebut the presumption of operability or that the disclosure of Adzic and the teachings therein that the supported catalyst has the same or similar structure imparted from the product-by-process steps of the instant application’s claim.
3)  Arguendo, assuming that the declaration was sufficient to show that the P112-113 example produced a product that does not have the described features of Adzic (not conceded at the current time given section 1 above), the Courts have held the following:
Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). 

In the above-cited case law analogous to the instant scenario, it was the position of the examiner that the claims were fully met by a reference to Mautner, with appellants affidavit purporting to show that the Mautner reference process produces a product different from Appellant’s claimed product which had competing theories of dysteuff chemistry.  The Board held:
We do not consider it necessary to choose between these competing theories of dyestuff chemistry. Rather, we find it significant that the total thrust of Mautner’s invention, as we pointed out above, is to obtain 'solutions where formerly only dispersions were obtainable. 

We do not think that appellants’ mere showing that it is possible to operate within Mautner’s disclosure without obtaining his results is sufficient to overcome the strong presumption that the process of a patent if used by one skilled in the art will produce the results alleged by the patentee. In re Michalek, 34 CCPA 1124, 162 F. 2d 229, 74 USPQ 107. The affidavit is, therefore, inconclusive in showing that Mautner dyes with a diaminoanthraquinone rather than the aminobenzoylaminoanthraquinone expressly disclosed. The decision of the board affirming the rejection of claim 6 is affirmed.

Similarly, the “total thrust” of Adzic’s invention is to provide, “…a smooth and conformal catalytically active surface layer on high-surface-area carbon nanostructures” (P4), and “…a method of controllably depositing submonolayer-to-multilayer smooth and conformal thin films of a catalytically active layer onto high-surface-area carbon nanostructures” (P21), wherein the singular example provided in the Declaration, deficient in terms of at least two overarching method steps taught by Adzic (i.e., negative dipole creation post-oxidation step; repeating the cycle a plurality of times), is not sufficient to overcome the strong presumption that the overall process of the Adzic reference will produce the results taught by Adzic.
Furthermore, as noted above (section 2C), the overall method of Adzic described in P91 and Fig. 1, there is an entire step disclosed by Adzic that does not appear in the P113 example in which once the carbon surface is suitably oxidized and prior to the non-noble metal ions (Pb2+ in the P113 example) being adsorbed on the surface, the carbon is immersed in a solution which has been adjusted to a suitable pH such that a negative dipole pointing to the electrolyte is generated at the oxide surface which may be  accomplished by immersion in a 1:1 solution of sulfuric acid and nitridc aid as illustrated in step S1 in Fig. 1.  P92 teaches that once the surface of the oxidized nanostructures has been suitably prepared, they are immersed in a solution comprising cations or anions of a non-noble metal.  Perhaps it is this step that achieves the described contiguous, conformal atomically thick film of noble metal described by Adzic (P97), wherein this step is not present in the P113 example.  There is no objective evidence within the record that the full disclosure of Adzic and teachings therein is rebutted.  
Lastly, see also:
It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950).

Adzic explicitly teaches the following with respect to the overall deposition process in terms of adaptations/adjustments:

    PNG
    media_image11.png
    261
    417
    media_image11.png
    Greyscale

	

	Accordingly, for at least the reasons set forth above, the Declaration is insufficient to overcome the rejection of claims 16-19, 21, and 32-35 based upon Adzic et al. (US 2010/0177462).  All comments are respectfully submitted.  
	
5.	It is noted that in the interest of compact prosecution, the Examiner provides an additional rejection (below) under 35 U.S.C. 102(a)(1)/ 35 U.S.C. 103 to demonstrate the breadth of the claims based on:  Jia et al., “Platinum-Coated Gold Nanoporous Film Surface:  Electrodeposition and Enhanced Electrocatalytic Activity for Methanol Oxidation,” Langmuir, 2008, 24, 5932-5936 (copy provided).
	Furthermore, while not prior art itself, the 32-page article to Stoian et al., “Review:  Techniques of Preparation of Thin Films: Catalyst Combustion, Catalysts,  2021, 11, 1530, published 15 Dec. 2021, provides a concise overview of known thin film deposition techniques including at least (pages 4-10):
	physical vapor deposition (PVD) processes including molecular beam epitaxy, reactive evaporation, activated reactive evaporation, arc vapor deposition, ion plating, sputtering (including radio frequency sputtering, magnetron, reactive sputter deposition, pulsed laser deposition); and
	chemical vapor deposition (CVD) processes including at least thermal CVD, laser CVD, photon CVD, plasma-enhanced CVD, pulsed CVD-ALD, pulsed spray evaporation, and plasma electrolytic oxidation.
	The claimed product-by-process claims would have to create a supported catalyst with structural differences from any known supported catalyst that could be created by any of the above processes given the patentability of a product does not depend on its method of production, wherein so long as the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 102/ § 103
6.	The rejection of claims 16-19, 21, and 32-35 under 35 U.S.C. 102(a)(1) as anticipated by Adzic et al. (US 2010/0177462) is maintained.  The claims are alternatively rejected under 35 U.S.C. 103; regarding a rejection based alternatively on 102 or 103 for product-by-process claims, see MPEP § 2113, Section III.  Claim 31 was previously rejected under a 102/103 heading and is thus combined here. Thus:

	Claims 16-19, 21, and 31-35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Adzic et al. (US 2010/0177462).
Regarding claim 16, Adzic teaches a supported catalyst comprising:
a functionalized catalyst support (i.e., carbon nanostructures that are oxidized and functionalized – P21, 84-89); and
a catalytically active surface layer (“a thin film of a catalyst”) covering the functionalized catalyst support (P21).
The remaining limitations of the claim are in product-by-process form, wherein MPEP § 2173.05(p) and § 2113 note the following:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production (Examiner emphasis). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).

The structure implied by the product-by-process limitations is analyzed below, wherein Adzic teaches all of the implied structure:
Adzic teaches the carbon nanostructures (catalyst support) are initially functionalized by any of the methods of thermal oxidation in an O2 environment, immersion in a strong acid, electrochemical means, and immersion in a solution of peroxygen containing composition including hydroperoxide (P84-89).  
Thus, Adzic teaches the method step of, “…functionalizing a catalyst support to yield the functionalized catalyst support, wherein the functionalizing comprises applying a plasma treatment, an ozone treatment, an acid treatment, or a peroxide treatment to the catalyst support…”  Accordingly, whatever the implied structure is, it is implicitly met by Adzic given the method step is taught.
Adzic teaches depositing a catalyst on the functionalized catalyst support by a series of electrochemical surface reactions to form a catalytically active surface layer (Fig. 1; 90-97), wherein the implied structure set forth of lines 10-22 is met given that Adzic teaches a thin film of the catalyst covers the functionalized catalyst support (P21, 24, 69), the catalyst comprises a noble metal comprised of Ru, Rh, Pd, Ag, Os, Ir, Pt, and Au (P24, 59), and the catalytically active surface layer is described as follows:

    PNG
    media_image12.png
    224
    348
    media_image12.png
    Greyscale

Adzic further teaches 100% coverage of the functionalized catalyst support by the thin film in the case of a monolayer (i.e., “a surface coverage is at least 80%” as claimed) given Adzic teaches that a monolayer is formed when the surface of a material (the substrate) is covered by a single, closely packed layer comprising adjacent adatoms, wherein the surface of the substrate is “fully covered when substantially all available surface lattice sites are occupied by an adatom of the second material,” whereas if not substantially completely covered, then the surface coverage is considered a submonolayer (P96, 116).  It is noted that Adzic also teaches that overall deposition process may be adjusted to varying the resulting properties and coverage of the resulting thin film (P95).  
Accordingly, the claim is considered anticipated by Adzic as all of the implied structure is taught by Adzic, wherein even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  Alternatively, any differences provided by the product-by-process limitations would provide a product that is obvious from the supported catalyst of Adzic.  Regarding a rejection based alternatively on 102 or 103 for product-by-process claims, see MPEP § 2113, Section III.
Regarding claim 17, Adzic teaches the thin film of the catalyst may have the specific thicknesses of an atomic monolayer, or mulitilayer which is a multilayer film comprising two or more atomic layers and may, for example, be a bilayer or a trilayer (P24).  Note that, for example, in the case of an atomic monolayer that fully covers the surface (P96), the stated thickness equates to “an average thickness” of an atomic monolayer or 1 atomic layer.  Additionally, for example, if the multilayer film is a bilayer with two atomic monolayers, two atomic submonolayers, or a combination of one atomic monolayer and one submonolayer, each of these results in “the average thickness of the film” intrinsically being a value in the range from 1 atomic layer to 3 atomic layers” as claimed.  
Regarding claim 18, Adzic teaches wherein the catalyst support is a carbonaceous support selected from at least carbon nanofibers (P22), graphite (P66), carbon black (P113), graphene (claim 2) wherein Adzic notes the carbon utilized may be any other carbon structure as is well-known in the art (P22).  The carbon may further be formed into a thin film comprising a porous, three-dimensional interconnected network of the carbon nanostructures (P107) (i.e., a carbon paper or carbon cloth).
Regarding claim 19, Adzic teaches the supported catalyst of claim 16 further comprising a contiguous metal shell (“a binding layer”) prior to the deposition of a catalytically active surface layer such as Pt (P70) which is disposed between the thin film and the catalyst support that improves long-term stability (P70).  Adzic further teaches the contiguous metal shell (“binding layer”) is preferably a noble metal or noble metal alloy (P70-71).  The exemplary embodiment is one in which Pd is utilized as the contiguous metal shell (“binding layer”) to fabricate a Pt/Pd/C nanohorn electrode (P108).   
Regarding claim 21, Adzic teaches wherein the catalyst support is a porous material (P77, 107).  Note that Adzic further teaches the use of carbon nanotubes, carbon nanohorns, and fullerenes which are each inherently porous due to their innate structure.  Furthermore, carbon is inherently [electrically] conductive, wherein all of the supports utilized are carbon structures (P23).  Regarding inherency, wherein a reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claim 31, Adzic teaches the carbon nanostructures (catalyst support) are initially functionalized by any of the methods of thermal oxidation in an O2 environment, immersion in a strong acid, electrochemical means, and immersion in a solution of peroxygen containing composition including hydroperoxide (P84-89).  Adzic teaches the latter treatment results in the following structure:

    PNG
    media_image13.png
    100
    348
    media_image13.png
    Greyscale

The implied structure of the method step of “…applying a plasma treatment such a hydrogen plasma, an oxygen plasma, or a nitrogen plasma…”, and specifically at least that of an oxygen plasma, would appear to impart these same chemical moieties.  Accordingly, the implied structure is implicitly met by Adzic given the method step is taught.  Alternatively, any differences provided by the product-by-process limitation would provide a product that is obvious from the catalyst support of Adzic.  Regarding the latter statement, MPEP § 2113 notes the following:
"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.

Thus, the product of Adzic in which the carbon surface is oxidized and is explicitly taught as including the functional groups detailed above (P87, see also P84-89) appears to provide a product that is identical to that which would be formed from at least an oxygen plasma treatment; however, in the instance the product is slightly different as a result of a plasma treatment as claimed, the differences would provide a product that is obvious from the catalyst support of Adzic.  
Regarding claim 32, Adzic meets all of the clearly implied structure of the independent product-by-process claim.  The further product-by-process limitation as claimed of, “…wherein (b) performing a passivation treatment to passivate a surface of the material comprises introducing a passivation gas into the deposition chamber to passivate a surface of the material…” does not define or impart any further implicit structure to the product claim.  Accordingly, given all the structure of the product claim is met, the claim is anticipated.  Alternatively, any differences provided by the product-by-process limitations would provide a product that is obvious from the supported catalyst of Adzic.
Regarding claim 33, Adzic teaches all of the clearly implied structure of the independent product-by-process claim.  The further product-by-process limitation as claimed of, “…wherein (b) performing a passivation treatment to passivate a surface of the material comprises introducing a passivation precursor into the deposition chamber to react with the first precursor adsorbed on the functionalized catalyst support to yield a material of the catalyst deposited on the functionalized catalyst support, and to passivate a surface of the material…”does not define or impart any further implicit structure to the product claim.  Accordingly, given all the structure of the product claim is met, the claim is anticipated.  Alternatively, any differences provided by the product-by-process limitations would provide a product that is obvious from the supported catalyst of Adzic.
Regarding claim 34, Adzic teaches wherein the thin film of the catalyst may have the specific thicknesses of an atomic monolayer, or mulitilayer which is a multilayer film comprising two or more atomic layers and may, for example, be a bilayer or a trilayer (P24).  Note that, for example, in the case of an atomic monolayer that entirely covers the surface, the stated thickness equates to the average thicknessas claimed of an atomic monolayer or 1 atomic layer.   
Additionally, for example, if the multilayer film is a bilayer with two atomic monolayers, two atomic submonolayers, or a combination of one atomic monolayer and one submonolayer, each of these results in the average thickness of the film intrinsically being a value in a range from 1 atomic layer to 3 atomic layers” as claimed.  
Regarding claim 35, Adzic teaches wherein:
the surface coverage of the catalyst support by the thin film is assessed using transmission electron microscopy (TEM) (P112), wherein it is noted that the claimed feature does not add any further structure to the actual product.  
Adzic teaches a single element material (Pt) may be utilized for the material, wherein 1 atomic layer corresponds to a thickness of a single layer of atoms of the single element [P24, 96, 97, 101; Fig. 1- S6; entire disclosure; (note it is not clear what other definition  is possible for 1 atomic layer of a single layer of atoms of a single element)].
Adzic teaches that one or more noble metals can be utilized such that a multi-element material is obtained (P94).  Adzic does not explicitly teach how an atomic layer is defined in this scenario; however, the claim does not require a multi-element material and the definition for 1 atomic layer for a multi-element material does not add any further structure to the instant claim.  It is noted that the entire claim adds no further structure to the product.

7.	Claims 16, 21, 32-33, and 35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by, or, in the alternative, under 35 U.S.C. 103 as obvious over Jia et al., “Platinum-Coated Gold Nanoporous Film Surface:  Electrodeposition and Enhanced Electrocatalytic Activity for Methanol Oxidation,” Langmuir, 2008, 24, 5932-5936 (copy provided). 
	Regarding claim 16, Jia teaches a supported catalyst comprising: 
a functionalized catalyst support (p.5933 – entire page); and 
a thin film of a catalyst covering the functionalized catalyst support, wherein a surface coverage of the functionalized catalyst support by the thin film is 100% (i.e., “at least 80%” as claimed) [see SEM Images, Fig. 1A-1B; Scheme 1; “the Au nanoporous film is uniformly covered by Pt nanoparticles” (p.5933), “..it can be concluded that a compact Pt nanoparticle film has been electrodeposited at the Au nanoporous film surface” (p.5933); “the Pt nanoparticles cover the whole surface of the Au nanoporous electrode”)].
The remaining limitations of the claim are in product-by-process form, wherein MPEP § 2173.05(p) and § 2113 note the following:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production (Examiner emphasis). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).

The structure implied by the product-by-process limitations is analyzed below, wherein Jia teaches all of the implied structure:
Jia teaches the gold (Au) electrode (catalyst support) has ascorbic acid (AA) treatment applied thereto (p. 5933) such that the reduction of Au oxide to Au nanoporous film electrode is achieved.  
Thus, Jia teaches the method step of, “…functionalizing a catalyst support to yield the functionalized catalyst support, wherein the functionalizing comprises applying a plasma treatment, an ozone treatment, an acid treatment, or a peroxide treatment to the catalyst support…”  Accordingly, whatever the implied structure is, it is implicitly met by Jia given the method step is taught.
Jia teaches depositing a catalyst (Pt nanoparticles) on the functionalized catalyst support by cyclic voltammetry carried out in an electrolyte solution (p.5933) to achieve a Pt nanoparticle film that covers the whole surface of the Au nanoporous electrode (citations above).  Thus, the implied structure set forth of lines 10-22 is met given that Jia teaches a thin film of the catalyst covers the functionalized catalyst support (P21, 24, 69), the catalyst comprises a noble metal comprised of Ru, Rh, Pd, Ag, Os, Ir, Pt, and Au (P24, 59), and wherein the thin film of catalyst is shown in the SEM Images (see Fig. 1A-1B)  and pictorially in Scheme 1, with the teachings that:   “the Au nanoporous film is uniformly covered by Pt nanoparticles” (p.5933); “..it can be concluded that a compact Pt nanoparticle film has been electrodeposited at the Au nanoporous film surface” (p.5933); and “the Pt nanoparticles cover the whole surface of the Au nanoporous electrode”)].
Accordingly, the claim is considered anticipated by Jia as all of the implied structure is taught by Jia, wherein even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  Alternatively, any differences provided by the product-by-process limitations would provide a product that is obvious from the supported catalyst of Jia.  Regarding a rejection based alternatively on 102 or 103 for product-by-process claims, see MPEP § 2113, Section III.
Regarding claim 16, Jia teaches where the catalyst support is a porous, conductive material (p. 5933, see description of “nanoporous Au film” that is part of bulk Au electrode).
Regarding claim 32, Jia meets all of the clearly implied structure of the independent product-by-process claim.  The further product-by-process limitation as claimed of, “…wherein (b) performing a passivation treatment to passivate a surface of the material comprises introducing a passivation gas into the deposition chamber to passivate a surface of the material…” does not define or impart any further implicit structure to the product claim.  Accordingly, given all the structure of the product claim is met, the claim is anticipated.  Alternatively, any differences provided by the product-by-process limitations would provide a product that is obvious from the supported catalyst of Jia.  
Regarding claim 33, Jia teaches all of the clearly implied structure of the independent product-by-process claim.  The further product-by-process limitation as claimed of, “…wherein (b) performing a passivation treatment to passivate a surface of the material comprises introducing a passivation precursor into the deposition chamber to react with the first precursor adsorbed on the functionalized catalyst support to yield a material of the catalyst deposited on the functionalized catalyst support, and to passivate a surface of the material…”does not define or impart any further implicit structure to the product claim.  Accordingly, given all the structure of the product claim is met, the claim is anticipated.  Alternatively, any differences provided by the product-by-process limitations would provide a product that is obvious from the supported catalyst of Jia.  
Regarding claim 35, the entire claim adds no further structure to the product; accordingly, the structure taught by Jia meets all of the structure required of the claims.

Claim Rejections - 35 USC § 103
8.	The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Adzic et al. (US 2010/0177462) as applied to at least claim 16 above, and further in view of Shirvanian (US 2015/0132683) is maintained.
Regarding claim 20, Adzic teaches the supported catalyst of claim 16 further comprising a contiguous metal shell (“a binding layer”) prior to the deposition of a catalytically active surface layer such as Pt (P70) which is disposed between the thin film and the catalyst support that improves long-term stability (P70).  Adzic further teaches the contiguous metal shell (“binding layer”) is preferably a noble metal or noble metal alloy (P70-71).  The exemplary embodiment is one in which Pd is utilized as the contiguous metal shell (“binding layer”) to fabricate a Pt/Pd/C nanohorn electrode (P108).  
Adzic fails to disclose the binding layer comprises at least one of a metal oxide, a metalloid oxide, a metal nitride, a metalloid nitride, a metal carbide, or a metalloid carbide.  
In the same field of endeavor, Shirvanian teaches analogous art of nanostructured thin film catalysts on a substrate in which the following structure is achieved:

    PNG
    media_image14.png
    452
    424
    media_image14.png
    Greyscale
      
    PNG
    media_image15.png
    742
    512
    media_image15.png
    Greyscale

Specifically, Shirvanian teaches a substrate 202 to which a catalyst layer 254 is applied including a catalyst layer 254 and at least a first intermedate layer 234.  The catalyst layer 254 is taught as being Pt and is in the form of one or more atomic monolayers of catalyst atoms (P21-25), and is taught as specifically including two to five monolayers of the catalyst material (P25).  Shirvanian teaches that that the intermediate coating layer(s) may be a metallic coating such as Ru, Rh, W, Ru, Ir, Os, etc. (analogous to the contiguous metal shell of Adzic), or it may be an oxide thereof (P20).  Shirvanian teaches that the intermediate coating materials induces and facilitates “wetting” of the catalyst material (i.e., binding as claimed) (P27), and wherein:

    PNG
    media_image16.png
    180
    349
    media_image16.png
    Greyscale

Shirvanian further details an embodiment in which iridium (Ir), a noble metal, and analogous to the contiguous metal shell (“binding layer”) of Adzic, and niobium oxide are employed to achieve the following effects:

    PNG
    media_image17.png
    225
    370
    media_image17.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize at least a metal oxide either together in the contiguous metal shell (“binding layer”) of Adzic with the noble metal, or in the form of a second intermediate coating, given the technique is taught by Shirvanian and has the above described advantages.   

Response to Arguments
9.	Applicant's arguments filed 3/18/2022 have been fully considered in conjunction with the 
the Declaration under 37 CFR 1.132 filed 3/18/2022 (discussed in section 4 above) but they are not persuasive.  Applicant’s principle arguments are reproduced below with a subsequent Examiner response section provided that is respectfully submitted.
	1) Claims 16-19, 21, and 32-35 were rejected under 35 U.S.C. § 102(a)(1) as allegedly anticipated by Adzic (US 2010/0177462). Applicant respectfully traverses the rejection on at least the following grounds. 4894-7103-7442.1 
Atty. Dkt. No. 102354-0483	The instant rejection rests on the assumption that "all of the implied structure [of the claimed supported catalysts] is taught by Adzic." Office Action, at 6. However, the pending claims recite process steps that are not disclosed or even suggested by Adzic, and which result in a supported catalyst that is structurally and functionally different from that disclosed in Adzic. 
For the rejection, the Office relies on Adzic's pure speculation (original emphasis) that films obtained by its process may be conformal, submonolayer-to-multilayer thin films (see, e.g., para. [0021]), which are only illustrated (in drawings) to evidence ideal deposition conditions (see FIGs. 1, 3) (Examiner emphasis). 
The Office Action relies on this general speculation in the rejection: "Adzic teaches 100% coverage of the functionalized catalyst support by the thin film in the case of a monolayer given Adzic teaches that a monolayer is formed when the surface of a material (the substrate) is covered by a single, closely packed layer comprising adjacent adatoms...." Office Action, at 6. The Office further relies on the assumption that Adzic "teaches the thin film of the catalyst may have the specific thickness of an atomic monolayer, or multilayer which is a multilayer film comprising two or more atomic layers ...." Id. Applicant disputes that one can achieve the ideal structures theorized in Adzic by practicing the methods described in Adzic. 

	Response:  Adzic provides a TEM image (Fig. 2) of the specified example of P113 and description thereof at P112:

    PNG
    media_image4.png
    169
    419
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    511
    473
    media_image5.png
    Greyscale

Accordingly, there is at least one non-illustrated image of a first-cycle product produced by the  method of Adzic, and further teaching that this example is one in which a single processing cycle is provided, wherein the steps of adsorbing Pb2+ ions as described above can be repeated a plurality of times to produce a carbon surface that is covered with a substantially contiguous layer of Pt atoms (P113).
	As to Applicant’s comments regarding Adzic's “pure speculation” on the basis of the incorrect allegation that the drawings of Adzic are only illustrations, please see MPEP § 716.07 – “Inoperability of References”:  
Since every patent is presumed valid (35 U.S.C. § 282 ), and since that presumption includes the presumption of operability (Metropolitan Eng. Co. v. Coe, 78 F.2d 199, 25 USPQ 216 (D.C. Cir. 1935), examiners should not express any opinion on the operability of a patent. Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).

Accordingly, in the absence of a preponderance of evidence that shows otherwise, the teachings of Adzic within the patent are presumed operable and valid.  The same is true of the instant application in terms of validity, that, interestingly enough, has its films within the drawings as originally filed only illustrated which Applicant argues amounts to an inventor’s “pure speculation” about the final structure.
	2) To show that the galvanic displacement methods of Adzic, in practice, fail to produce the (speculative) ideal supported catalysts cited by the Office, Applicant submits herewith the Rule 132 Declaration of Friedrich B. Prinz ("the Declaration"). The Declaration describes experiments attempting to reproduce the Pt/C supported catalysts according to the methods of Adzic. Following the procedure detailed at paragraph [0113] of Adzic, Pt particles were formed on carbon particle supports by galvanic displacement. Declaration, ¶¶ [0009], [0012]-[0014]. Referring to FIG. A2 (top left panel) in the Declaration, it is clear that the galvanic displacement method of Adzic produces a sparse layer of Pt nanoparticles on the carbon support. The Pt particles have an average diameter approaching 40 nm and do not form a contiguous film on the support surface. Declaration, FIG. A2, ¶¶ [0014]-[0015]. Thus, the ideal, theoretical films relied upon by the Office for the rejection are not the films actually obtained in practice using the galvanic displacement methods of Adzic. -7- 
4894-7103-7442.1 	Atty. Dkt. No. 102354-0483As explained in the Declaration, the Pt particle layers obtained by galvanic displacement are not contiguous, even after the Pt nanoparticles have grown to a diameter of approximately 40 nm. Therefore, Adzic's galvanic displacement method is only capable of producing nanoparticles, not contiguous films. Even if Adzic's methods were capable of producing contiguous films (e.g., by further deposition) the overall thickness would be well over 40 nm, increasing the amount of Pt (and related expense) required for the process, which is a well- known drawback of conventional supported catalyst syntheses. See Declaration, ¶ [0007]. 
In fact, Adzic's galvanic displacement process is attended by the drawbacks common to solution-based surface deposition techniques. For instance, surface defects (edges, corners, steps, etc.) in the support material, lattice mismatching between the support coating materials, and incomplete surface reactions will necessarily result in a non-contiguous coating of the thin film material. See Declaration, ¶ [0016]. Adzic admits that several iterations of the underpotential deposition/galvanic displacement cycle may be required to ensure complete coverage of the underlying support. See, e.g., Adzic, ¶ [0102]. This will lead to non-uniform coverage of the thin film across the support, where some regions (e.g., at defect sites) will have multi-layer thickness, while others have sub-monolayer coverage or no coverage at all. See Declaration, FIG. A2 (top left). 
The data in the Declaration shows the galvanic displacement methods of Adzic do not achieve the ideal structures relied upon for the rejection, let alone "wherein a surface coverage of the functionalized catalyst support by the thin film is at least 80%," as recited in amended claim 16. For at least this reason alone, the rejection should be withdrawn. 
Still further, comparative data presented in the Declaration shows that the PALD Pt films of the present application are structurally and functionally different from those made possible by galvanic displacement (Adzic). Accordingly, the method steps recited in the pending claims should be afforded patentable weight. 

Response:  The deficiencies of the Declaration with respect to providing evidence that Adzic does not produce the contiguous Pt particle layer are detailed at length in section 4, incorporated into this response section and not repeated here.  
Furthermore, Adzic does teach the quoted feature of, “wherein a surface coverage of the functionalized catalyst support by the thin film is at least 80%” as detailed in the prior Office Action (previously recited in dependent claim 17 and reproduced below):
Adzic further teaches 100% coverage of the functionalized catalyst support by the thin film in the case of a monolayer (i.e., “a surface coverage is at least 80%” as claimed) given Adzic teaches that a monolayer is formed when the surface of a material (the substrate) is covered by a single, closely packed layer comprising adjacent adatoms, wherein the surface of the substrate is “fully covered when substantially all available surface lattice sites are occupied by an adatom of the second material,” whereas if not substantially completely covered, then the surface coverage is considered a submonolayer (P96, 116).  It is noted that Adzic also teaches that overall deposition process may be adjusted to varying the resulting properties and coverage of the resulting thin film (P95).  
4894-7103-7442.1 Atty. Dkt. No. 102354-0483	3) As explained in the Declaration, PALD films of Pt were deposited on the same high- surface-area carbon support used to demonstrate Adzic's galvanic displacement methods. See Declaration, ¶ [0010]. Side-by-side comparison of the resulting films shows clear structural distinctions. First, the Pt film achieved by PALD (30 cycles) has higher surface coverage across the support. See Declaration, FIG. A2 (top left versus top right). Whereas the PALD Pt film is relatively dense and uniform, the galvanic displacement Pt films are sparse and non-uniform. 

	Response:  The Declaration does not repeat the process a plurality of times such that the evidence offered to rebut the structure taught by Adzic is not commensurate with the process required to achieve the process taught by Adzic (P113 of Adzic).  This appears to be acknowledged in the remarks filed by Applicant filed 3/18/2022 (see page 8):  “Even if Adzic's methods were capable of producing contiguous films (e.g., by further deposition) the overall thickness…”  Please see the additional analysis above in section 4.
	4) Second, the PALD Pt films have much smaller Pt nanoparticles, indicating the film growth occurs laterally in PALD, as opposed to the vertical growth evidenced in the galvanic displacement method. Indeed, whereas the method of Adzic affords relatively large Pt particles (40 nm), the PALD process affords relatively small Pt particles (3 nm) and lateral growth. See Declaration ¶ [0013], FIG. A2 (bottom). This is because the gas-phase precursors used in the PALD processes of the application are able to access the entire support surface and thus provide better surface coverage than the galvanic displacement method of Adzic. Declaration, ¶ [0018]. 

	Response:  The evidence offered directly contradicts the prior paragraph (P112) of Adzic (describing the sample of P113) and TEM provided in Fig. 2 of said sample, P112 stating that the Pt platelets have an average diameter of ~3 to 5 nm:

    PNG
    media_image4.png
    169
    419
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    511
    473
    media_image5.png
    Greyscale


Additionally, the Declaration reproduces a singular example found within Adzic versus addressing the overall method of Adzic described in P91 and Fig. 1 in which there is an entire step disclosed by Adzic that does not appear in the P113 example:  once the carbon surface is suitably oxidized and prior to the non-noble metal ions (Pb2+ in the P113 example) being adsorbed on the surface, the carbon is immersed in a solution which has been adjusted to a suitable pH such that a negative dipole pointing to the electrolyte is generated at the oxide surface which may be  accomplished by immersion in a 1:1 solution of sulfuric acid and nitridc aid as illustrated in step S1 in Fig. 1.  P92 teaches that once the surface of the oxidized nanostructures has been suitably prepared, they are immersed in a solution comprising cations or anions of a non-noble metal.  Perhaps it is this step that achieves the described contiguous, conformal atomically thick film of noble metal described by Adzic (P97), wherein this step is not present in the P113 example.  Thus, the disclosure of Adzic has to be taken as a whole, and arguendo, assuming that the declaration was sufficient to show that the P112-113 example produced a product that does not have the described features of Adzic (not conceded at the current time), the Courts have held the following:
Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). 

Lastly, see also:
It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950).

Adzic explicitly teaches the following with respect to the overall deposition process in terms of adaptations/adjustments:

    PNG
    media_image11.png
    261
    417
    media_image11.png
    Greyscale


	5) As indicated in the Declaration, the recited supported catalysts differ structurally (e.g., having reduced number of atomic layers to cover the substrate and offering more complete surface coverage) from the catalyst films obtained by Adzic.  As a result, one of ordinary skill in the art would expect these differences in film structure to translate into significant differences in catalyst performance (e.g., lower loading, greater stability toward dissolution, more effective/efficient catalysis, etc.). Accordingly, the skilled artisan would consider catalyst films prepared by PALD and galvanic displacement to be structurally and functionally quite different from one another. Declaration, ¶ [0019]. 
As the MPEP and judicial precedent binding on the USPTO make clear, the structure implied by the process steps must be considered when assessing the patentability of product-by- process claims, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., MPEP § 2113; In re Garnero.  Here, the process steps should be afforded patentable weight because they produce a supported catalyst that is structurally and functionally different from that achieved by Adzic, as made clear by the data presented in the Declaration. Further, the claimed supported catalysts obtain these structural and functional distinctions by virtue of the recited process steps, which are not disclosed in the prior art, including Adzic. Accordingly, Applicant respectfully urges reconsideration and withdrawal of the § 102 rejection. 

Response:  The clear structure implied by the product-by-process steps has been fully evaluated and considered in examination of the claims at all points of examination.  The Declaration is insufficient to show that the Adzic does not teach all of the implied structure of the product-by-process steps.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shirvanian (US 8,796,170) (previously cited) teaching atomic catalyst monolayers of noble metals on a substrate layer containing a bulk substrate material/
Shirvanian (US 2015/0132683) (applied as a secondary reference) teaching analogous art of nanostructured thin film catalysts on a substrate in which the following structure is achieved:

    PNG
    media_image14.png
    452
    424
    media_image14.png
    Greyscale
      
    PNG
    media_image15.png
    742
    512
    media_image15.png
    Greyscale

Specifically, Shirvanian 683' teaches a substrate 202 to which a catalyst layer 254 is applied including a catalyst layer 254 and at least a first intermedate layer 234.  The catalyst layer 254 is taught as being Pt and is in the form of one or more atomic monolayers of catalyst atoms (P21-25), and is taught as specifically including two to five monolayers of the catalyst material (P25).  Shirvanian teaches that that the intermediate coating layer(s) may be a metallic coating such as Ru, Rh, W, Ru, Ir, Os, etc. (analogous to the contiguous metal shell of Adzic), or it may be an oxide thereof (P20).  
	Kongkanand et al. (US 2017/0117556) teaches an ALD deposition process of platinum on NbO2 to provide a supported catalyst with a deposition step in which the surface NbO2 is reduced to NbO or Nb via a hydrogen-plasma reduction step in order to bind strongly to Pt which results in a conformal Pt or Pt alloy thin layer growth instead of a 3D growth (P7).
	Cerri et al. (US 2014/0193746).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729